Judgment, Supreme Court, Bronx County (John A. Barone, J.), rendered August 26, 2004, convicting defendant, upon his plea of guilty, of attempted assault in the first degree, and sentencing him to a term of 3V2 years, unanimously affirmed.
The court properly denied defendant’s motion to withdraw his plea of guilty (see People v Frederick, 45 NY2d 520 [1978]). Each of the claims defendant made in his written motion was directly contradicted by the plea allocution record, which establishes that the plea was knowing, intelligent and voluntary. Defendant was not entitled to a hearing or further inquiry simply because, in his motion, he disavowed the responses he had made to the court’s careful questioning at the time of the plea. Concur—Buckley, P.J., Andrias, Nardelli, Sweeny and McGuire, JJ.